Citation Nr: 1634246	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from right ankle surgery due to VA medical treatment in 2009 and 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from May 1972 to November 1972 and August 1973 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran requested a Board video-conference hearing.  In September 2014, the Veteran received notification that a video-conference hearing was scheduled for October 28, 2014, but he did not appear at the hearing and did not advance good cause for his absence or request rescheduling.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

The issue of entitlement to service connection for a groin rash has been raised by the record in a July 2016 Supplemental Claim form, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2009, the Veteran sustained an ankle fracture and underwent internal fixation surgery.  In March 2010, he underwent a revision of the internal fixation surgery due to delayed/non-union.  The Veteran asserts that he is unable to ambulate properly due to the December 2009 surgery.

In July 2010, the Veteran was afforded a VA examination.  However, the examiner reported that he did not have access to the technology required to view digital imaging with lossless compression on a diagnostic quality radiographic monitor to determine if the internal fixation devices used were placed in such a way that the fixation device itself prevented compression of the fracture site.  The examiner explained that if the threads of one or both of the screws used for fixation were within and not beyond the fracture, this could have held the fracture distracted and could have resulted in delay/non-union of the fracture.  Furthermore, the examiner noted that measurements of ankle range of motion at the time of maximum medical improvement were also required.

As such, a new VA examination is required with access to a diagnostic quality radiographic monitor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination at a facility with a diagnostic quality radiographic monitor with, if possible, an orthopedic surgeon with expertise in performing ankle internal fixation surgeries.  The examiner should answer the following questions: 

 a)  Did the Veteran develop an additional disability as a result of his December 2009 right ankle internal fixation surgery?  Why or why not? 

 b)  If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the December 2009 surgery?  Why or why not? 

 c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the right ankle internal fixation surgery.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


